DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to the communications filed on 27 September 2021.
Claims 1-3, and 5-21 are currently pending and have been examined.

Previous Claim Rejections - 35 USC § 101
Examiner withdraws the 35 USC 101 rejections of claims 1-3, AND 5-21 in view of the Applicant’s amendments and arguments. The independent claims have been amended to include the limitations, detecting, by the IJR application, a user selection,  submitted by a user via a browsing program on the user device, of a join option provided by a new Internet information source; in response to detecting the user selection  of the join option provided by the new Internet information source, generating a graphical user interface for receiving input to join or not join the new Internet information source; determining an activity grade of the new Internet information source, the activity grade based at least in part on information dissemination activity of the new Internet information source; and providing an indication of the activity grade of the new Internet information source on the graphical user interface prior to receiving the input to join or not join the new Internet information source. Examiner is persuaded by the Applicant’s arguments that as recited in claim limitations, in response to the user's selection of the join option, the HR application overrides the routine and conventional sequence of events ordinarily triggered by the selection of the join option, at least by 1) generating a graphical user interface for receiving input to join or not join the new Internet information source, and 2) presenting the user with an "activity grade" for the online information source, prior to receiving the input to join or not join the new Internet information source (see, e.g., as-filed Spec, 0020, 0022-0023). The claim elements when considered in combination include limitations that are indicative of integration into a practical application. Claims 1-3 and 5-21 are patent eligible.

Statement of Reasons for Allowance
Claims 1-3, and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims have been amended to include the distinct features:
detecting, by the IJR application, a user selection,  submitted by a user via a browsing program on the user device, of a join option provided by a new Internet information source; in response to detecting the user selection of the join option provided by the new Internet information source, generating a graphical user interface for receiving input to join or not join the new Internet information source; determining an activity grade of the new Internet information source, the activity grade based at least in part on information dissemination activity of the new Internet information source; and providing an indication of the activity grade of the new Internet information source on the graphical user interface prior to receiving the input to join or not join the new Internet information source.
The closes prior art:
Jackson et al (US 8,606,792 B1) teaches a determination of an author's score, which may be used as one of many factors in determining a score for a post and if the post should be recommended. The reputation of an author can be determined based on several factors. Example factors include: (i) a number of comments that the author has received on his posts, (ii) a number of likes that the author has received on his posts, (iii) a number of followers that an author has, (iv) a length of the comments that are received on the author's posts, (v) a length of the author's posts, (vi) a number of unique commenters to the author's posts, (vii) content of the author's posts, (viii) content of the comments to the author's posts, (ix) score of pages that are affiliated with the author's user account, and (x) statistical information regarding whether the author is associated with spam activity. Some of the factors may be scored for a history of the account, for a recent time period, or for an average of several recent time periods (col. 10 lines 40-60)
Kim et al (US 2013/0036121 A1) teaches a system and method of recommending blogs, teaches the blog recommendation system displays the list of the recommended blogs in descending order of higher quality grades and further display blog information(P[0062]).
Lewin-Eytan et al (US 2018/0314761 A1) teaches a subscribe/unsubscribe recommendation for a user. The recommendations may be based on machine learning techniques that analyze user's activity and the inbox content as well as the global popularity of senders that send unsubscribable messages (P[0056]). When the user state determiner determines that the user is in a discovery state, the user state determiner may send a subscribe recommendation request to the subscribe recommender for generating a subscribe recommendation (see P[0071]). 
None of the evidence at hand teaches or suggests the combination of indicated features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tu Ouyang and M. Rabinovich, "Weeding spammers at the root: A precise approach to spam reduction," IEEE INFOCOM Workshops 2008, 2008, pp. 1-6, doi: 10.1109/INFOCOM.2008.4544636 which discloses an early warning system to users against submitting email addresses to spammers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/
Examiner, Art Unit 3629                                                                                                                                                                                             
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629